DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Fig. 3 depicting the “main chilling unit” does not have reference number therefor (i.e., “122”).  Similarly, Fig. 4 depicting the “heat exchanging unit” does not have reference number therefor (i.e., “124”).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification

The disclosure is objected to because of the following informalities: ungrammatical and cumbersome clauses present, e.g., “Without wishing bound [sic] to any specific theory” (par. [00013]), etc.  
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections

Claims 8, 9, 17, and 20 are  objected to because of the following informalities:  
Regarding claim 9, the claim recites the limitation “the second chamber” in the last line of the claim. However, said “second chamber” has been identified as the “hot chamber” in the parent claim 2. Also, the “hot chamber” has been recited earlier in line 2 of claim 9. Uniform use of terminology is required.
Regarding claim 20, the limitation “the hot chamber” lacks antecedent basis.
Regarding claims 8 and 17, the claims appears to be duplicate claims depending from the same claim 5. The claims are objected to under 37 CFR 1.75 as being a substantial duplicate of each other. When two claims in an application are duplicates or else are so close in content that 
Appropriate correction is required. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the claims.

Allowable Subject Matter

Claims 1-20 will be allowed upon obviations of the objections as explained above.
The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the apparatus as recited in the independent claims 1 and 15.
EP 2 298 051 discloses (Fig. 4A-10) a device for cooling a server rack (60) configured for operating in a free cooling server room (600), the device comprising: a main chilling unit (80); a heat exchanging unit (50) operatively coupled to the main chilling unit via a pipe (84) running a liquid coolant; the main chilling unit including a housing (81, 82) for housing: an evaporator (83) configured to cause the liquid coolant to absorb heat from air surrounding the evaporator, thereby cooling the air surrounding the evaporator; a first fan (86) configured to force air via the server rack through a first path of travel including the evaporator; the heat exchanging unit (50) including a housing (40, 45) for housing: a condenser (41) in fluid communication with the evaporator via the pipe, the condenser being configured to transmit heat from the liquid coolant to air surrounding the condenser, thereby heating the air surrounding the condenser; a second fan (42) configured to blow the heated air through a second path of travel 
However, EP 2 298 051 does not disclose: the server room having a first chamber and a second chamber air-flow partitioned therebetween by the server rack and being in fluid communication therebetween via the server rack; a first airlock device configured to removably secure the main chilling unit to the server rack from a side of the first chamber; a second airlock device configured to removably secure the heat exchanging unit to the second chamber, as recited in the independent claim 1. Further, EP 2 298 051 does not disclose: a controller operatively coupled to at least one of the evaporator and the fan, the controller including a processor configured to selectively: generate a first control signal to adjust the rate at which the liquid coolant absorbs heat from air surrounding the evaporator; and generate a second control signal to adjust the speed of the fan; and an airlock device configured to removably secure the main chilling unit to the server rack, as recited in the independent claim 15.
Furthermore, the additional prior art documents made of record teach various liquid cooling arrangements for computers and servers.
None of the prior art documents of records, taken alone or in combination, are believed to render the present invention unpatentable as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the formal matters as explained above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835